             Case 1:21-cv-06650-VSB Document 5 Filed 08/26/21 Page 1 of 14




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Kerry B. Brownlee (KB 0823)
kbrownlee@ipcounselors.com
Danielle Futterman (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
Mattel, Inc.

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 MATTEL, INC.,
                                                           21-cv-06650-VSB
 Plaintiff

 v.
                                                            PRELIMINARY
 WWW.HAPPY-TOYS.SHOP;                                    INJUNCTION ORDER
 WWW.MATTELBRANDS.TOP;
 WWW.MATTELTOYS.SHOP;
 WWW.MATTELTOYSMALL.SHOP;
 WWW.MATTEL-ONLINE.SHOP;
 WWW.MATTEL-OUTLET.SHOP; and
 WWW.MATTEL-TOYS.TOP,

 Defendants.

                                                                        8/26/2021




                                           i
  Case 1:21-cv-06650-VSB Document 5 Filed 08/26/21 Page 2 of 14




                             GLOSSARY

Term                  Definition
Plaintiff or Mattel   Mattel, Inc.

Defendants            www.happy-toys.shop;       www.mattelbrands.top;
                      www.matteltoys.shop;     www.matteltoysmall.shop;
                      www.mattel-online.shop; www.mattel-outlet.shop; and
                      www.mattel-toys.top

Shopify               Shopify Inc., a Canadian company with an address of
                      150 Elgin Street, 8th Floor, Ottawa, ON K2P 1L4,
                      Canada, and any and all affiliated companies, which
                      operate a cloud-based e-commerce platform, available
                      at www.shopify.com, that enables users to create online
                      stores, manage their businesses, among other things

Epstein Drangel       Epstein Drangel LLP, counsel for Plaintiff

Complaint             Plaintiff’s Complaint, filed on August 6, 2021

Application           Plaintiff’s ex parte application for: 1) a temporary
                      restraining order; 2) an order restraining Defendants’
                      Websites (as defined infra) and Defendants’ Assets (as
                      defined infra) with the Financial Institutions (as defined
                      infra); 3) an order to show cause why a preliminary
                      injunction should not issue; 4) an order authorizing
                      bifurcated and alternative service; and 5) an order
                      authorizing expedited discovery

Moore Dec.            Declaration of Michael Moore in Support of Plaintiff’s
                      Application

Drangel Dec.          Declaration of Jason M. Drangel in Support of
                      Plaintiff’s Application

Mattel Products       Plaintiff’s children’s toys, games, playthings and other
                      products sold under its Mattel Marks (as defined infra),
                      and/or its iconic sub-brands, including, but not limited
                      to: Barbie, UNO, Thomas & Friends, Hot Wheels,
                      American Girl and Fisher-Price

Mattel Services       Plaintiff’s services offered under its Mattel Marks (as
                      defined infra), including, but not limited to, retail store
                      services, and online ordering services relating to the
                      Mattel Products

                                     ii
  Case 1:21-cv-06650-VSB Document 5 Filed 08/26/21 Page 3 of 14




Term                     Definition
Mattel Registrations     U.S. Trademark Registration Nos.: 3,165,874 for
                         “MATTEL” for services in Class 35; 4,106,374 for
                         “MATTEL” for services in Class 35; and 898,209 for


                                   for goods in Class 28

Mattel Marks             The marks covered by the Mattel Registrations

Plaintiff’s Website      Plaintiff’s fully interactive     website   located    at
                         www.shop.mattel.com

Suspected Counterfeit    Defendants’ products advertised, offered for sale
Products                 and/or sold by Defendants via Defendants’ Websites
                         (as defined infra), which use the Mattel Marks or
                         Plaintiff’s other trademarks, or at the very least, marks
                         that are confusingly similar thereto

Defendants’ Services     Defendants’ retail and online ordering services offered
                         via Defendants’ Websites

Defendants’ Website(s)   Any and all fully interactive websites held by or
                         associated with Defendants, their respective officers,
                         employees, agents, servants and all persons in active
                         concert or participation with any of them, that use the
                         Mattel Marks, that they operate to communicate with
                         consumers regarding their Suspected Counterfeit
                         Products and/or through which consumers purchase
                         Suspected Counterfeit Products for delivery in the U.S.,
                         including, without limitation, Defendants’ websites
                         located            at           www.happy-toys.shop;
                         www.mattelbrands.top;            www.matteltoys.shop;
                         www.matteltoysmall.shop; www.mattel-online.shop;
                         www.mattel-outlet.shop; and www.mattel-toys.top, as
                         well as the following related websites that are currently
                         inactive:                        www.funmattel.shop;
                         www.happymattel.shop;        www.outlet.funmattel.top;
                         and www.mattel-outlet.store; along with any and all of
                         the domain names associated therewith, including the
                         Infringing Domain Names




                                      iii
  Case 1:21-cv-06650-VSB Document 5 Filed 08/26/21 Page 4 of 14




Term                     Definition
Infringing Domain        www.mattelbrands.top;           www.matteltoys.shop;
Names                    www.matteltoysmall.shop;      www.mattel-online.shop;
                         www.mattel-outlet.shop;          www.mattel-toys.top;
                         www.funmattel.shop;            www.happymattel.shop;
                         www.outlet.funmattel.top;       and     www.mattel-
                         outlet.store

Defendants’ Assets       Any and all money, securities or other property or
                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)

Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any of Defendants’
                         Websites (whether said accounts are located in the U.S.
                         or abroad)

Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as PayPal Inc.
                         (“PayPal”), Payoneer Inc., the Alibaba Group d/b/a
                         Alibaba.com payment services (e.g., Alipay.com Co.,
                         Ltd., Ant Financial Services Group), PingPong Global
                         Solutions, Inc., Stripe Payments Canada, Ltd., and
                         other companies or agencies that engage in the
                         processing or transfer of money and/or real or personal
                         property of Defendants

Third Party Service      Any third party providing services in connection with
Providers                Defendants’ Suspected Counterfeit Products and and/or
                         Defendants’ Websites, including, without limitation,
                         Shopify, Internet Service Providers (“ISP”), back-end
                         service providers, web designers, merchant account
                         providers, any providing shipping and/or fulfillment
                         services, website hosts (such as Cloudflare, Inc. and
                         CloudRadium LLC), domain name registrars (such as
                         Alibaba Cloud Computing Ltd., DNSPod, Inc., and
                         Chengdu West Dimension Digital Technology Co.,
                         Ltd.), and domain name registries




                                      iv
 Case 1:21-cv-06650-VSB Document 5 Filed 08/26/21 Page 5 of 14




Term                Definition
TRO                 Temporary restraining order; order restraining
                    Defendants’ Websites and Defendants’ Assets with the
                    Financial Institutions; order to show cause why a
                    preliminary injunction should not issue; order
                    authorizing bifurcated and alternative service; and
                    order authorizing expedited discovery, issued by Judge
                    Broderick on August 11, 2021




                                 v
         Case 1:21-cv-06650-VSB Document 5 Filed 08/26/21 Page 6 of 14




       WHERAS, Plaintiff moved ex parte on August 6, 2021 against Defendants for the

following: 1) a temporary restraining order; 2) an order restraining Defendants’ Websites and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service; and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court granted Plaintiff’s Application on August 11, 2021, and entered the

TRO, which ordered Defendants to appear on August 25, 2021 at 4:00 p.m. to show cause why a

preliminary injunction should not issue (the “Show Cause Hearing”);

       WHEREAS, on August 17, 2021, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO and all papers filed in support of the

Application on all Defendants;

       WHEREAS, on August 25, 2021 at 4:00 p.m., the Show Cause Hearing took place

telephonically;and

       WHEREAS, none of the Defendants appeared at the Show Cause Hearing, entered a notice

of appearance, or requested an extension of time to appear.

                                                  ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

       Procedure 65 and Section 34 of the Lanham Act.

           a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any

               of the following acts or omissions pending the final hearing and determination of

               this action or until further order of the Court:

                 i. manufacturing, importing, exporting, advertising, marketing, promoting,



                                                  1
Case 1:21-cv-06650-VSB Document 5 Filed 08/26/21 Page 7 of 14




         distributing, displaying, offering for sale, selling and/or otherwise dealing in

         Suspected Counterfeit Products;

     ii. directly or indirectly infringing in any manner Plaintiff’s Mattel Marks;

    iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

         Mattel Marks to identify any goods or services not authorized by Plaintiff;

     iv. using Plaintiff’s Mattel Marks and/or any other marks that are confusingly

         similar to the Mattel Marks on or in connection with Defendants’ Websites

         and/or Defendants’ manufacturing, importation, exportation, advertising,

         marketing, promotion, distribution, offering for sale, sale and/or otherwise

         dealing in Suspected Counterfeit Products;

     v. using any false designation of origin or false description, or engaging in any

         action that is likely to cause confusion, cause mistake and/or to deceive

         members of the trade and/or the public as to the affiliation, connection or

         association of any product manufactured, imported, exported, advertised,

         marketed, promoted, distributed, displayed, offered for sale or sold by

         Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

         any product manufactured, imported, exported, advertised, marketed,

         promoted, distributed, displayed, offered for sale or sold by Defendants,

         website owned or operated by Defendants, services provided by Defendants

         and/or Defendants’ commercial activities by Plaintiff;

     vi. secreting, concealing, destroying, altering, selling off, transferring or

         otherwise disposing of and/or dealing with: (i) Suspected Counterfeit

         Products and/or (ii) any computer files, data, business records, documents or



                                     2
Case 1:21-cv-06650-VSB Document 5 Filed 08/26/21 Page 8 of 14




         any other records or evidence relating to Defendants’ Websites, Defendants’

         Assets and/or the manufacturing, importation, exportation, advertising,

         marketing, promotion, distribution, display, offering for sale and/or sale of

         Suspected Counterfeit Products;

    vii. effecting assignments or transfers, forming new entities or associations, or

         utilizing any other device for the purposes of circumventing or otherwise

         avoiding the prohibitions set forth in this Order;

    viii. linking, transferring, selling and/or operating Defendants’ Websites;

     ix. registering, trafficking in or using any domain names that incorporate any of

         Plaintiff’s Mattel Marks, or any colorable imitation thereof, including the

         Infringing Domain Names; and

      x. knowingly instructing any other person or business entity to engage in any of

         the activities referred to in subparagraphs 1(a)(i) through 1(a)(ix) above, and

         1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) below.

 b) Accordingly, the Third Party Service Providers and Financial Institutions are

    hereby restrained and enjoined from engaging in any of the following acts or

    omissions pending the final hearing and determination of this action or until further

    order of the Court:

      i. secreting, concealing, transferring, disposing of, withdrawing, encumbering

         or paying Defendants’ Assets from or to Defendants’ Financial Accounts until

         further ordered by this Court;

      ii. secreting, concealing, destroying, altering, selling off, transferring or

         otherwise disposing of and/or dealing with any computer files, data, business



                                      3
     Case 1:21-cv-06650-VSB Document 5 Filed 08/26/21 Page 9 of 14




                records, documents or any other records or evidence relating to Defendants’

                Assets and Defendants’ Financial Accounts; and

            iii. knowingly instructing any person or business entity to engage in any of the

                activities referred to in subparagraphs 1(a)(i) through 1(a)(ix) and 1(b)(i)

                through 1(b)(ii) above, and 1(c)(i) through 1(c)(ii) below.

       c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined

           from engaging in any of the following acts or omissions pending the final hearing

           and determination of this action or until further order of the Court:

             i. providing services to Defendants, including, without limitation, those in

                connection with the continued operation of Defendants’ Websites;

            ii. permitting the transfer, sale and/or assignment of Defendants’ Websites; and

            iii. knowingly instructing any other person or business entity to engage in any of

                the activities referred to in subparagraphs 1(a)(i) through 1(a)(ix), 1(b)(i)

                through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

       a) within five (5) days of receipt of service of this Order, any newly discovered

           Financial Institutions shall locate and attach Defendants’ Financial Accounts,

           provide written confirmation of such attachment to Plaintiff’s counsel and provide

           Plaintiff’s counsel with a summary report containing account details for any and all

           such accounts, which shall include, at a minimum, identifying information for

           Defendants and Defendants’ Websites, including contact information for

           Defendants (including mailing addresses and e-mail addresses), account numbers



                                             4
     Case 1:21-cv-06650-VSB Document 5 Filed 08/26/21 Page 10 of 14




           and account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

       a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules

           of Civil Procedure, as well as Local Civil Rule 33.3 of the Local Rules for the

           Southern and Eastern Districts of New York and Defendants who are served with

           this Order shall provide written responses under oath to such interrogatories within

           fourteen (14) days of service to Plaintiff’s counsel.

       b) Plaintiff may serve requests for the production of documents pursuant to Rules 26

           and 34 of the Federal Rules of Civil Procedure and Defendants who are served with

           this Order shall produce all documents responsive to such requests within fourteen

           (14) days of service to Plaintiff’s counsel.

       c) Within fourteen (14) days of receipt of service of this Order, all Financial

           Institutions who are served with this Order shall provide Plaintiff’s counsel with all

           documents and records in their possession, custody or control (whether located in

           the U.S. or abroad), relating to any and all of Defendants’ Financial Accounts,

           including, but not limited to, documents and records relating to:

             i. account numbers;

            ii. current account balances;

            iii. any and all identifying information for Defendants and/or Defendants’

                Websites, including names, addresses and contact information;

            iv. any and all account opening documents and records, including, but not limited

                to, account applications, signature cards, identification documents, and if a



                                             5
Case 1:21-cv-06650-VSB Document 5 Filed 08/26/21 Page 11 of 14




          business entity, any and all business documents provided for the opening of

          each and every of Defendants’ Financial Accounts;

      v. any and all deposits and withdrawals during the previous year from each and

          every one of Defendants’ Financial Accounts and any and all supporting

          documentation, including, but not limited to, documents sufficient to identify

          the geographic location(s) of any consumers from which deposits were sent,

          deposit slips, withdrawal slips, cancelled checks and account statements; and

      vi. any and all wire transfers into each and every of Defendants’ Financial

          Accounts during the previous year, including, but not limited to, documents

          sufficient to show the identity of the destination of the transferred funds, the

          geographic location(s) of the transferor(s), the identity of the beneficiary’s

          bank and the beneficiary’s account number.

 d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service

    Providers shall provide to Plaintiff’s counsel all documents and records in their

    possession, custody or control (whether located in the U.S. or abroad) relating to

    Defendants’ Websites, including, but not limited to, documents and records relating

    to:

       i. account details, including, without limitation, identifying information and

          account numbers for any and all accounts or websites that Defendants have

          ever had and/or currently maintain with the Third Party Service Providers;

      ii. the identities, location and contact information, including any and all e-mail

          addresses of Defendants;




                                       6
    Case 1:21-cv-06650-VSB Document 5 Filed 08/26/21 Page 12 of 14




             iii. the nature of Defendants’ businesses and operations, methods of payment,

                 methods for accepting payment and any and all financial information,

                 including, but not limited to, information associated with Defendants’

                 Websites, a full accounting of Defendants’ sales history and listing history

                 under Defendants’ Websites and Defendants’ Financial Accounts with any

                 and all Financial Institutions associated with Defendants’ Websites; and

             iv. Defendants’ manufacturing, importation, exportation, advertising, marketing,

                 promotion, distribution, display, offering for sale and/or sale of Suspected

                 Counterfeit Products, or any other products bearing the Mattel Marks and/or

                 marks that are confusingly similar to, identical to and constitute an

                 infringement of the Mattel Marks.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by the following

   means:

       a) delivery of: (i) a PDF copy of this Order; or (ii) a link to a secure website (including

            NutStore, a large mail link created through Rmail.com and via website publication

            through a specific page dedicated to this lawsuit accessible through

            ipcounselorslawsuit.com) where Defendants will be able to download a PDF copy

            of this Order, to Defendants’ e-mail addresses, customer@serviceremail.com,

            customer@servicemail.com,                         DeandraMNoonan@outlook.com,

            meeeloiodycy@outlook.com,                                t7279338xingn@163.com,

            ondievene@outlook.com,                                 kenwchuangm13@163.com,

            MylesVDerrico@outlook.com,                pncccpoeplll@hotmail.com,               and



                                             7
     Case 1:21-cv-06650-VSB Document 5 Filed 08/26/21 Page 13 of 14




          JessieMBurke@outlook.com.

5. As sufficient cause has been shown, such alternative service by electronic means ordered

   in the TRO and herein shall be deemed effective as to Defendants, Third Party Service

   Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is completed

   by the following means:

       a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          PayPal will be able to download a PDF copy of this Order via electronic mail to EE

          Omaha Legal Specialist at EEOMALegalSpecialist@paypal.com;

       b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          Cloudflare, Inc. will be able to download a PDF copy of this Order via electronic

          mail to abuse@cloudflare.com;

       c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          CloudRadium LLC will be able to download a PDF copy of this Order via

          electronic mail to abuse@ceranetworks.com;

       d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          Alibaba Cloud Computing Ltd. will be able to download a PDF copy of this Order

          via electronic mail to DomainAbuse@service.aliyun.com;

       e) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

          Chengdu West Dimension Digital Technology Co., Ltd. will be able to download a

          PDF copy of this Order via electronic mail to abuse@west.cn;

       f) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where



                                             8
        Case 1:21-cv-06650-VSB Document 5 Filed 08/26/21 Page 14 of 14




              DNSPod, Inc. will be able to download a PDF copy of this Order via electronic

              mail to abuse@dnspod.com; and

          g) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

              Shopify will be able to download a PDF copy of this Order via electronic mail to

              legal@shopify.com.

   7. Defendants are hereby given notice that they may be deemed to have actual notice of the

       terms of this Order and any act by them or anyone of them in violation of this Order may

       be considered and prosecuted as in contempt of this Court.

   8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

       of this case or until this Order is terminated.

   9. This Order shall remain in effect during the pendency of this action, or until further order

       of the Court.

   10. Any Defendant that is subject to this Order may appear and move to dissolve or modify the

       Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.


SO ORDERED.

SIGNED this 26th day of August, 2021, at 4:00 p.m.
New York, New York


                                                         _________________________________
                                                         HON. VERNON S. BRODERICK
                                                         UNITED STATES DISTRICT JUDGE




                                                  9
